Per Curiam.
Since the last known residence of Delia Kelley was the State of Connecticut, the Court of Probate for the District of Hartford had jurisdiction to grant letters of administration on her estate and to determine all the facts pertaining thereto. Under these circumstances, the Surrogate’s Court of New York county properly granted ancillary letters of administration, and its decree, accordingly, should not have been revoked.
The decree appealed from should be reversed, with costs, and the petition denied.
Present — Martin, P. J., O’Mallet, Townley, Glennon and Untermyer, JJ.
Decree unanimously reversed, with costs, and the petition denied.